Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-14 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 8 and 14 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest reserving multiple sets of resources for transmissions of multiple media access control (MAC) protocol data units (PDUs); clearing remaining resources from the first set of resources corresponding to the first MAC PDU after receiving a positive acknowledgement for the first MAC PDU from the second wireless device; and transmitting a second MAC PDU to the second wireless device using at least one resource from a second set of resources corresponding to the second MAC PDU among the multiple sets of resources.
It is noted that the prior art of record shows releasing resources after receiving ACK (Shin et al, US 20210022139 and Phuyal et al, US 20200260345) and allocating resource to transmit MAC PDU (Agiwal et al, US 11057903).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 8 and 14.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467